            Case 1:20-cv-10407 Document 2 Filed 12/10/20 Page 1 of 19




             IN THE UNITED STATES DISTRICT COURT FOR
                THE SOUTHERN DISTRICT OF NEW YORK
________________________________
                                   :
PAULA NEGRO                        :
New York, NY 10065                 :  CIVIL ACTION NO.
                                   :  20-10407
                        Plaintiff, :
           v.                      :  JURY TRIAL DEMANDED
                                   :
AMTRUST NORTH AMERICA, INC.        :
59 Maiden Lane, 42nd Floor         :
New York, NY 10038                 :
                                   :
                        Defendant. :
________________________________ :

                             FIRST AMENDED COMPLAINT

I.         INTRODUCTION

           Plaintiff, Paula Negro, brings this action against her former employer,

AmTrust North America, Inc. (“Defendant”), for discriminating against Plaintiff

because of her sex and for retaliating against Plaintiff because of her complaints

of discrimination, in violation of Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §2000e, et seq. (“Title VII”), the New York State Human

Rights Law, N.Y. Exec. Law § 296 (“NYSHRL”) and the New York City Human

Rights Law, N.Y.C. Admin. Code § 8-107 (“NYCHRL”).

           Plaintiff seeks damages, including economic loss, compensatory

damages, punitive damages, costs and attorney’s fees, and all other relief this

Court deems appropriate.

II.        PARTIES

      1.      Plaintiff, Paula Negro, is an individual and a citizen of the State of New

York. Plaintiff resides in New York, NY.
             Case 1:20-cv-10407 Document 2 Filed 12/10/20 Page 2 of 19




       2.      Plaintiff is female.

       3.      Defendant is a Delaware corporation which maintains a principal place

of business located at 59 Maiden Lane, 42nd Floor, New York, NY 10038.

       4.      Defendant is engaged in an industry affecting interstate commerce and

regularly does business in New York State and New York City.

       5.      At all relevant times, Plaintiff primarily worked at Defendant’s offices

located in New York, NY.

       6.      At all relevant times, Defendant acted by and through its authorized

agents, servants, workmen, and/or employees acting within the course and

scope of their employment with Defendant and in furtherance of Defendant’s

business.

       7.      At all relevant times, Defendant acted as an employer within the

meanings of the statutes which form the basis of this matter.

       8.      At all relevant times, Plaintiff was an employee of Defendant within the

meanings of the statutes which form the basis of this matter.

III.         JURISDICTION AND VENUE

       9.      The causes of action which form the basis of this matter arise under

Title VII, the NYSHRL and the NYCHRL.

       10.     The District Court has jurisdiction over Count I (Title VII) pursuant to 42

U.S.C. §2000e-5 and 28 U.S.C. §1331.

       11.     The District Court has supplemental jurisdiction over Count II

(NYSHRL) pursuant to 28 U.S.C. §1367.

       12.     The District Court has supplemental jurisdiction over Count III




                                              2
            Case 1:20-cv-10407 Document 2 Filed 12/10/20 Page 3 of 19




(NYCHRL) pursuant to 28 U.S.C. §1367.

      13.     Venue is proper in the District Court under 28 U.S.C. §1391(b).

      14.     On or about December 2, 2019, Plaintiff filed a complaint of

discrimination and retaliation with the Equal Employment Opportunity

Commission (“EEOC”). Attached hereto, incorporated herein and marked as

Exhibit “1” is a true and correct copy of the EEOC complaint (with personal

identifying information redacted).

      15.     On or about September 11, 2020, the EEOC issued to Plaintiff a

Dismissal and Notice of Rights pertaining to Plaintiff’s agency complaint.

Attached hereto, incorporated herein and marked as Exhibit “2” is a true and

correct copy of that notice (with personal identifying information redacted).

      16.     Plaintiff has fully complied with all administrative prerequisites for the

commencement of this action.

IV.         FACTUAL ALLEGATIONS

      17.     Plaintiff was hired by Defendant on or about May 31, 2019.

      18.     Plaintiff held the position of Assistant Vice President of North America

Marketing.

      19.     Plaintiff reported to Hunter Hoffmann (“Hoffmann”) (male), Vice

President of Global Marketing & Communications.

      20.     Throughout her employment with Defendant, Plaintiff consistently

demonstrated positive performance and dedication.

      21.     Plaintiff performed her job responsibilities in a highly competent

manner.




                                              3
          Case 1:20-cv-10407 Document 2 Filed 12/10/20 Page 4 of 19




   22.      After being hired by Defendant, Plaintiff was discriminated against and

retaliated against, primarily by AJ Jacobs (“Jacobs”) (male), Assistant Vice

President of Corporate Marketing, and Hoffmann. This harassment includes, by

way of example only and without limitation, the following conduct:

            (a)          attempting to undermine Plaintiff’s performance and set
                         her up for failure;
            (b)          generally treating Plaintiff in a harsh and demeaning
                         manner;
            (c)          refusing to effectively communicate with Plaintiff and
                         excluding Plaintiff from meetings;
            (d)          blocking Plaintiff from participating in projects;
            (e)          not allowing Plaintiff to attend a sales conference; and
            (f)          falsely criticizing Plaintiff’s performance.

   23.      In August 2019, Plaintiff submitted multiple complaints to Defendant

about both the harassing behavior and about the retaliation she was subjected to

following those complaints.

   24.      This included complaints to Hoffmann, to Defendant’s upper-

management and to Defendant’s human resources department.

   25. After Plaintiff’s complaints to Hoffmann resulted in retaliation, on August
         27, 2019, Plaintiff explained to upper-management:
                      I’ve brought these issues to [Hoffmann] on
                      several occasions and now he’s also being
                      antagonistic toward me and blaming me.
                      [Hoffmann] is well aware of [Jacob]’s anger
                      issues and his tendency to ignore addressing
                      issues. Now [Hoffmann] is starting to accuse
                      me of not meeting expectations and will say I’m
                      not doing something but I can show him emails
                      that prove that I am.

                      We were on a call today to try to rectify the
                      situation but [Hoffmann] kept blaming me and
                      not listening to what I had to say. […] The call
                      ended with [Hoffmann] hanging up the phone.




                                          4
         Case 1:20-cv-10407 Document 2 Filed 12/10/20 Page 5 of 19




                     I would like to find a solution to this situation as
                     quickly as possible.

   26.    Shortly after Plaintiff’s complaints, Defendant falsely criticized her

performance and set her up for failure, which includes, by way of example only

and without limitation: issuing Plaintiff an unfounded Final Written Warning; and

instructing her not to attend a National Sales Conference which she had

previously planned on attending.

   27.    Both of those examples occurred on or about August 28, 2019 (the day

after Plaintiff’s August 27th complaint to upper-management referenced above).

   28.    Prior to Plaintiff’s complaints, she had not been issued any

performance deficiency notice.

   29.    The Final Written Warning was the first performance warning issued to

Plaintiff by Defendant.

   30.    The Final Written Warning identified prior discussions regarding

deficiencies in Plaintiff’s performance on certain dates. This is false.

   31.    The alleged performance deficiencies set forth in the Final Written

Warning were vague, highly subjective and false.

   32.    Defendant had a progressive discipline policy for managing

performance concerns.

   33.    Defendant failed to follow its progressive discipline policy in Plaintiff’s

case.

   34.    Despite the illegitimacy of the Final Written Warning, Plaintiff was

committed to working to improve upon the alleged performance deficiencies and

she communicated that to Defendant.



                                          5
         Case 1:20-cv-10407 Document 2 Filed 12/10/20 Page 6 of 19




   35.      On that same day, on or about August 28, 2019, Hoffmann informed

Plaintiff that she was no longer allowed to attend the National Sales Conference

in Kentucky the following week.

   36.      Prior to Plaintiff’s complaints, it was understood that she would be

attending the National Sales Conference, and in fact she had plans in place to

attend with her team.

   37.      Defendant did not provide Plaintiff with any legitimate explanation as to

why she was no longer permitted to attend the National Sales Conference.

   38.      Defendant issued Plaintiff the unfounded Final Written Warning and

prevented her from participating in the National Sales Conference as a result of

her sex and in retaliation for her complaints of discrimination and retaliation.

   39.      On or about September 4, 2019, Plaintiff again complained to upper-

management and human resources, which includes complaining of a sex-based

hostile work environment and retaliation as a result of her prior complaints.

   40.      On or about September 17, 2019, Defendant’s human resources

department verbally informed Plaintiff that an investigation had allegedly been

completed and that Plaintiff had not been discriminated against.

   41.      Plaintiff was not provided with the basis for that alleged conclusion nor

was Plaintiff provided with the details of what the alleged investigation actually

entailed.

   42.      Defendant failed to properly investigate, remedy and prevent the

discriminatory and retaliatory conduct to which Plaintiff was subjected.

   43.      On or about September 24, 2019, during a telephone call with




                                           6
         Case 1:20-cv-10407 Document 2 Filed 12/10/20 Page 7 of 19




Hoffmann and human resources, Defendant terminated Plaintiff’s employment,

effective immediately.

   44.     Defendant’s stated reason for terminating Plaintiff’s employment was

that “it’s not working out.”

   45.     Defendant’s stated reason is false and a pretext for unlawful

discrimination and retaliation.

   46.     Defendant terminated Plaintiff’s employment less than one (1) month

after she was issued the Final Written Warning.

   47.     After the Final Written Warning but prior to Plaintiff’s termination,

Defendant did not provide Plaintiff with any counseling or job coaching or make

any other legitimate efforts to help her improve upon the alleged performance

deficiencies.

   48.     After the Final Written Warning but prior to Plaintiff’s termination,

Plaintiff had no performance deficiencies and she continued to perform her job in

a highly competent manner.

   49.     Defendant subjected Plaintiff to a hostile work environment because of

her sex and/or her complaints of discrimination and retaliation.

   50.     Defendant terminated Plaintiff because of her sex and/or her

complaints of discrimination and retaliation.

   51.     Plaintiff was the only employee terminated by Defendant on

September 24, 2019.

   52.     Defendant retained all other employees, including male and/or non-

complaining employees.




                                          7
         Case 1:20-cv-10407 Document 2 Filed 12/10/20 Page 8 of 19




   53.     Defendant failed to take appropriate corrective or preventative

measures in response to any of Plaintiff’s complaints.

   54.     Other male and/or non-complaining employees were not treated in the

same or similar manner as described herein, which includes them not being

subjected to a hostile work environment and not having their employment

terminated for false reasons.

   55.     The retaliatory conduct set forth herein would dissuade a reasonable

employee from complaining about discrimination.

   56.     The discriminatory and retaliatory conduct of Defendant as alleged

herein, was sufficiently severe and/or pervasive to make a reasonable person

believe that the conditions of employment had been altered and that a hostile

work environment existed, and made Plaintiff believe that the conditions of

employment had been altered and that a hostile work environment existed.

   57.     Defendant, through its discriminatory and retaliatory conduct, caused

Plaintiff to be treated less well, and subjected Plaintiff to inferior terms, conditions

or privileges of employment, constituting harassment.

   58.     Plaintiff’s sex was a motivating and determinative factor in connection

with Defendant’s discriminatory treatment of Plaintiff, including subjecting her to a

hostile work environment and terminating her employment.

   59.     Plaintiff’s complaints of discrimination were a motivating and

determinative factor in connection with Defendant’s retaliatory treatment of

Plaintiff, including subjecting Plaintiff to a hostile work environment and

terminating her employment.




                                           8
          Case 1:20-cv-10407 Document 2 Filed 12/10/20 Page 9 of 19




   60.     As a direct and proximate result of Defendant’s discriminatory and

retaliatory conduct, Plaintiff has in the past incurred, and may in the future incur,

a loss of earnings and/or earning capacity, loss of benefits, pain and suffering,

embarrassment, humiliation, loss of self-esteem, mental anguish, and loss of

life’s pleasures, the full extent of which is not known at this time.

   61.     Plaintiff is now suffering and will continue to suffer irreparable injury

and monetary damages as a result of Defendant’s discriminatory and retaliatory

acts unless and until this Court grants the relief requested herein.

   62.     Defendant acted with malice and/or reckless indifference to Plaintiff’s

protected rights. The conduct of Defendant, as set forth above, was outrageous

under the circumstances and warrants the imposition of punitive damages.

   63.     Defendant’s actions amount to recklessness or willful or wanton

negligence, demonstrating a conscious disregard for the rights of Plaintiff and

others, or constitute conduct so reckless as to amount to such disregard.

                                 COUNT I – TITLE VII

    64.     Plaintiff incorporates herein by reference the above paragraphs, as if

set forth herein in their entirety.

    65.     By committing the foregoing acts of discrimination and retaliation

against Plaintiff, Defendant has violated Title VII.

    66.     As a direct and proximate result of Defendant’s violation of Title VII,

Plaintiff has suffered the damages and losses set forth herein and has incurred

attorneys’ fees and costs.




                                           9
          Case 1:20-cv-10407 Document 2 Filed 12/10/20 Page 10 of 19




    67.     Plaintiff is now suffering and will continue to suffer irreparable injury

and monetary damages as a result of Defendant’s discriminatory and retaliatory

acts unless and until this Court grants the relief requested herein.

   68.      No previous application has been made for the relief requested herein.

                                  COUNT II – NYSHRL

   69       Plaintiff incorporates herein by reference the above paragraphs as if set

forth herein in their entirety.

   70.      By committing the foregoing acts of discrimination and retaliation,

Defendant has violated the NYSHRL.

   71.      As a direct and proximate result of Defendant’s violations of the

NYSHRL, Plaintiff has sustained the injuries, damages, and losses set forth

herein and has incurred attorneys’ fees and costs.

   72.       Plaintiff is now suffering and will continue to suffer irreparable injury

and monetary damages as a result of Defendant’s discriminatory and retaliatory

acts unless and until this Court grants the relief requested herein.

   73.      No previous application has been made for the relief requested herein.

                                  COUNT III – NYCHRL

   74.       Plaintiff incorporates herein by reference the above paragraphs as if

set forth herein in their entirety.

   75.       By committing the foregoing acts of discrimination and retaliation,

Defendant has violated the NYCHRL.

   76.        As a direct and proximate result of Defendant’s violations of the

NYCHRL, Plaintiff has sustained the injuries, damages, and losses set forth




                                           10
          Case 1:20-cv-10407 Document 2 Filed 12/10/20 Page 11 of 19




herein and has incurred attorneys’ fees and costs.

   77.      Plaintiff is now suffering and will continue to suffer irreparable injury

and monetary damages as a result of Defendant’s discriminatory and retaliatory

acts unless and until this Court grants the relief requested herein.

   78.      No previous application has been made for the relief requested herein.

                                       RELIEF

         WHEREFORE, Plaintiff respectfully requests that this Court enter

judgment in favor of Plaintiff and against Defendant:

               (a)     declaring the acts and practices complained of herein to be

in violation of Title VII;

               (b)     declaring the acts and practices complained of herein to be

in violation of the NYSHRL;

               (c)     declaring the acts and practices complained of herein to be

in violation of the NYCHRL;

               (d)     entering judgment against Defendant and in favor of Plaintiff

in an amount to be determined;

               (e)     enjoining and restraining permanently the violations alleged

herein;

               (f)     awarding compensatory damages to Plaintiff to make

Plaintiff whole for all past and future lost earnings, benefits, and earning capacity,

which Plaintiff has suffered and will continue to suffer as a result of Defendant’s

discriminatory and retaliatory conduct;




                                          11
       Case 1:20-cv-10407 Document 2 Filed 12/10/20 Page 12 of 19




               (g)    awarding compensatory damages to Plaintiff for past and

future emotional upset, mental anguish, humiliation, loss of life’s pleasures, and

pain and suffering;

               (h)    awarding Plaintiff costs of this action, together with

reasonable attorney’s fees;

               (i)    awarding punitive damages to Plaintiff under Title VII, the

NYSHRL and the NYCHRL;

               (j)    awarding Plaintiff such other damages as are appropriate

under Title VII, the NYSHRL and the NYCHRL; and

               (k)    granting such other and further relief as this Court deems

appropriate.



                                           CONSOLE MATTIACCI LAW, LLC

Dated: December 10, 2020              BY: s/ Kevin Console
                                          Kevin Console
                                          5 Penn Plaza, 23rd Floor
                                          New York, NY 10001
                                          kevinconsole@consolelaw.com

                                           Attorney for Plaintiff,
                                           Paula Negro




                                          12
Case 1:20-cv-10407 Document 2 Filed 12/10/20 Page 13 of 19




EXHIBIT 1
                       Case 1:20-cv-10407 Document 2 Filed 12/10/20 Page 14 of 19



                                                EEOC Charge of Discrimination -• Paula Negro

CHARGE OF DISCRIMINATION                                                                     AGENCY                CHARGE NUMBER
                                                                                             Q   FEPA
This form is affected by the Privacy Act of 1974; See privacy statement before               X   EEOC
consolidating this form.

STATE OR LOCAL AGENCY:

NAME (Indicate Mr., Ms., Mrs.)                                               HOME TELEPHONE NUMBER (Include Area Code)
Paula Negro                                                                  REDACTED
STREET ADDRESS                                          CITY,STATE AND ZIP                                 DATE OF BIRTH
REDACTED                                                  New York, NY 10065                               REDACTED

NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP, COMMITTEE.
STATE OF LOCAL GOVERNMENT WHO DISCRIMINATED AGAINST ME(If more than one than list below)

NAME                                                          NUMBER OF EMPLOYEES, MEMBERS                TELEPHONE(Include Area Code)
AxaTrust North America,luc.                                  >500                                         (215)855-9055
AmTrust Financial Services,Inc.

STREET ADDRESS                                                 CITY,STATE AND ZIP                         COUNTY
59 Maiden Lane, 42“'^ Floor                                    New York, NY 10038                         New York


CAUSE OF DISCRIMINATION (Check appropriate box(es))                                       DATE DISCRIMINATION TOOK PLACE
Q Race Q Color X Sex   Q Religion    Q National Origin
  X Retaliation Q Age Q Disability Q Other (Specify)                                      Earliest               Latest 09/24/2019


The Particulars Are;

A.         1.          Relevant Work History

I was hired by Respondent on or about May 31, 2019, I held the position of Assistant Vice President of North America
Marketing. I reported to Hunter Hoffmann (“Hoffmann")(male), Vice President of Global Marketing &. Communications. I
worked out of a branch office of Respondent located in New York, New York.

Throughout my employment, Respondent subjected me to a sex-based work environment. After 1 complained of sex
discrimination, Respondent subjected me to a retaliatory hostile work environment which ultimately resulted in
Respondent terminating my employment for false and pretextual reasons,

I consistently demonstrated positive performance and dedication to Respondent, I performed my duties in a highly-
competent manner.




I want this charge filed with both the EEOC and the State or local Agency, if NOTARY -(whea neoessaiy for State and Local Requirements)
any. I will advise the agencies ifI change my address or telephone number and
cooperate fully with them in the processing of my charge in accordance with 1 swear of affirm that I have read the above charge and that it is true
their procedures                                                                   to the best of my knowledge information yfibeli^
I declare under penalty or perjury that the foregoing is true and correct.                                             AO       O
                                                                                                                                Cl
                                                                                                                               o
                                  Charging Party (Signature):                SIGNATURE OF COMPLAINANT                 2? 3/
                                                                                                                                 I
                                                                                                                      -4 P-    no


                                                                             SUBSCRIBED AND SWORN TO BEFORE METpSjDA'
                                                                             (Day Montli, and year)                 — -t:;            rn

                                                                                                                       »      ro      C?
                                                                                                                              -c=-
       Case 1:20-cv-10407 Document 2 Filed 12/10/20 Page 15 of 19



                            EEOC Charge of Discrimination - Paula Negro

2.   Harm Summary

     I have been discriminated against because of my sex (female)and retaliated against because of
     my complaints discrimination. Evidence of the discriminatory and retaliatory conduct to which 1
     have been subjected includes, but is not limited to, the following:

            (a) After being hired by Respondent, 1 was discriminated against and retaliated against,
                primarily by AJ Jacobs(“Jacobs")(male). Assistant Vice President of Corporate
                Marketing, and Hoffmann. This harassment includes, by way of example only and
                 without limitation, the following conduct:

                     i.     attempting to undermine my performance and set me up for failure;
                     ii.    generally treating me in a harsh and demeaning manner;
                     iii.   refusing to effectively communicate with me;
                     iv.    blocking me from participating in projects;
                     V.     not allowing me to attend a sales conference:
                     vi.    excluding me from meetings; and
                     vii.   falsely criticizing my performance.

            (b) In August 2019, 1 submitted multiple complaints to Respondent- including to
                 Hoffmann, to Respondent's upper-management and to Respondent's Human
                 Resources department(“HR")- about both the harassing behavior and the retaliation
                 against me as a result of my complaints.

             (c) After my complaints to Hoffmann resulted in retaliation, on August 27, 2019, 1
                 explained to upper-management that:

                     I’ve brought these issues to [Hoffmann]on several occasions and
                     now he's also being antagonistic toward me and blaming me.
                     [Hoffmann] is well aware of [Jacob]’s anger issues and his
                     tendency to ignore addressing issues. Now [Hoffmann] is starting
                     to accuse me of not meeting expectations and will say I'm not
                     doing something but I can show him emails that prove that I am.

                     We were on a call today to try to rectify the situation but
                     [Hoffmann]kept blaming me and not listening to what I had to say.
                     [...] The call ended with [Hoffmann] hanging up the phone.

                      I would like to find a solution to this situation as quickly as possible.

             (d) Shortly after my complaints. Respondent falsely criticize my performance and set me
                 up for failure, which includes, by way of example only and without limitation: issuing
                 me an unfounded Final Written Warning: and instructing me not to attend a National
                 Sales Conference which I had previously planned on attending. Both of those
                 examples occurred on or about August 28, 2019 (the day after my complaint to
                 upper-management, above).

            (e) Prior to my complaints, I had not been issued any documented performance
                deficiency notice.

             (f) The Final Written Warning was the first performance warning issued to me by
                 Respondent.

             (g) The Final Written Warning identifies prior discussions regarding deficiencies In my
                 performance on certain dates. This is false,

             (h) The alleged performance deficiencies set forth in the Final Written Warning are
                 vague, highly-subjective and false.
Case 1:20-cv-10407 Document 2 Filed 12/10/20 Page 16 of 19



               EEOC Charge of Discrimination - Paula Negro

   (i) Respondent has a progressive discipline policy for managing performance concerns.
       Respondent inexplicably failed to follow this policy in my case.

   (I) Despite the illegitimacy of the Final Written Warning, i was committed to working to
       improve upon the alleged performance deficiencies and I communicated this to
       Respondent,

   (k) On that same day, on or about August 28, 2019, Hoffmann informed me that i was no
       longer allowed to attend the National Sales Conference in Kentucky the following
       week.


   (I) Prior to my complaints, it was understood that I would be attending the National
       Sales Conference, and in fact I had plans to attend with my team.

   (m) Respondent did not provide me with any legitimate explanation as to why I was no
      longer permitted to attend the National Sales Conference.

   (n) Respondent issued me the bogus Final Written Warning and prevented me from
       participating in the National Sales Conference as a result of my sex and in retaliation
       for my complaints.

   (o) On or about September 4,2019, 1 again complained to upper-management and HR,
       including complaints of a sex-based hostile work environment and retaliation as a
       result of my prior complaints.

   (P) On or about September 17, 2019, Respondent’s HR department verbally informed
       me that Respondent’s investigation was completed and that I had not been
       discriminated against, I was not provided with the basis for that alleged conclusion
       nor was I provided with the details of what the alleged investigation actually entailed.

   (q) Respondent failed to properly investigate, remedy and prevent the discriminatory and
       retaliatory conduct to which I was subjected.

   (r) On or about September 24, 2019, during a telephone call with Hoffmann and HR,
       Respondent terminated my employment, effective immediately.

   (s) Respondent’s stated reason for terminating my employment was that “it's not working
       out,”


   (t) Respondent's stated reason for terminating my employment is false and a pretext for
       unlawful discrimination and retaliation.


   (u) Respondent terminated my employment less than one (1) month after I was issued
       the Final Written Warning.

   (v) After the Final Written Warning but prior to my termination, Respondent did not
       provide me with any counseling or make any legitimate efforts to help me improve
       upon the alleged performance deficiencies,

   (w) After the Final Written Warning but prior to my termination, I had no performance
       deficiencies and I continued to perform my job in a highly competent manner,

   (x) Respondent subjected me to a hostile work environment because of my sex and/or
       my complaints of a sex-based hostile work environment,

   (y) I was the only employee terminated by Respondent on September 24, 2019.

   (z) Respondent retained all other employees, including male and/or non-complaining
       employees.
            Case 1:20-cv-10407 Document 2 Filed 12/10/20 Page 17 of 19



                             EEOC Charge of Discrimination - Paula Negro


                 (aa) Respondent failed to take appropriate corrective or preventative measures in
                      response to any of my complaints,

                 (bb) Other male and/or non-complaining employees were not treated in the same or
                     similar manner as described herein, including them not being subjected to a hostile
                      work environment and not having their employment terminated for false reasons.

B.        Respondent’s Stated Reasons

     1.   Respondent's stated reason for terminating my employment- it allegedly “not working ouf- is
          false and a pretext for sex discrimination and/or retaliation because of my complaints of sex
          discrimination.

     2.   Respondent has not provided any explanation for subjecting me to a hostile work environment
          because of my sex and/or complaints of sex discrimination.

C.        Statutes and Bases for Allegations

          I believe that Respondent has discriminated against me based on my sex (female) and retaliated
          against me based on my complaints of sex discrimination, in violation of Title VII of the Civil
          Rights Act of 1964, as amended,42 U.S.C,§ 2000(e), etseq.(Title Vll"); the New York State                      i

          Human Rights Law, N.Y, Exec. Law § 296 (“NYHRL"); and the New York City Human Rights Law,
          N.Y.C. Admin. Code § 8-107(“NYCHRL").




                                                                                                  f r


                                                                                            Lo               CD
                                                                                            •-S           tn
                                                                                           S'c           O         ft]
                                                                                           o3?               I
                                                                                                         f\)
                                                                                           O
                                                                                               2:>.               m

                                                                                                        3C        c
                                                                                                        -fT       rn
                                                                                             to
                                                                                              .                   O
                                                                                                        cn
Case 1:20-cv-10407 Document 2 Filed 12/10/20 Page 18 of 19




EXHIBIT 2
           Case 1:20-cv-10407 Document 2 Filed 12/10/20 Page 19 of 19




REDACTED
